Citation Nr: 0318172	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  97-05 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1980.

The current appeal arose from August 1996 and December 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The RO, in pertinent 
part, denied entitlement to service connection for bilateral 
hearing loss and sinusitis.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the remand portion of this 
decision.


FINDING OF FACT

The probative, competent medical evidence of record 
establishes that chronic sinusitis as diagnosed on VA 
examination cannot satisfactorily be dissociated from the 
veteran's period of active service.


CONCLUSION OF LAW

Chronic sinusitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002);  
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The March 1974 report of general medical examination for 
enlistment shows there were no findings of sinusitis.  In the 
report of medical history portion of the examination the 
veteran denied that he had ever had, or then had sinusitis.  
The service medical records show that in April 1976, 
September 1978, and April 1998, the veteran was seen with 
complaints of and treatment for symptomatology which was 
variously diagnosed as sinusitis, sinus congestion, and 
chronic inflammatory changes involving the parinasal sinuses 
as confirmed on radiographic study.

An August 1995 private medical report includes a diagnosis of 
sinusitis.

VA outpatient treatment reports dated in May, July, and 
September 1998 show that the veteran has been seen with 
complaints of and treatment for symptomatology diagnosed as 
chronic sinusitis.


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.


In the case at hand, the Board is satisfied that the duties 
to notify and assist the veteran in the development of his 
claim have been met under the new law.  By letter dated in 
December 2001, the RO notified the veteran as to which 
evidence was to be provided by the veteran, and which would 
be provided by VA; the RO advised that it would obtain all 
evidence identified and/or authorized for release by the 
veteran.  38 U.S.C.A. § 5103(a) (West 2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  

In particular, through the issuance of the December 1997 
rating decision, April 1999 Statement of the Case, and 
December 2002 Supplemental Statement of the Case, he has been 
given notice of the requirements for service connection.  The 
RO also provided the veteran with the reasons his claim could 
not be granted based upon the evidence of record.

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  

The evidence includes complete service medical records and a 
substantial quantity of post service VA and private medical 
documentation.  The veteran has not alleged that there is any 
further evidence VA has not already obtained that is 
pertinent to his claim.

In any event, the Board finds that any deficiencies that may 
exist in the duties to notify and to assist the veteran in 
the development of his claim have been rendered moot since 
the Board, as is discussed further below, is granting the 
benefit requested on appeal.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The veteran seeks entitlement to service connection for 
chronic sinusitis, a disorder shown not only currently as 
diagnosed on VA examination, but in the service medical 
records.  The service medical records show that he was 
treated on more than one occasion for sinusitis, a disorder 
the veteran credibly states has continued since service.  It 
is well to note that sinusitis was not shown when the veteran 
was examined for entrance in service, and he denied a history 
of such a disorder when examined at that time.

The evidentiary record is clear in showing that sinusitis had 
it origins in service.  Such disorder has been identified on 
both VA and private post service medical documentation, and 
such disorder has been characterized by competent medical 
authority as chronic in nature.  



There exists no competent medical evidence of record to 
dissociate the diagnosed chronic sinusitis from the veteran's 
period of active service.  The Board finds that any 
reasonable doubt which may exist in the claim should be 
resolved in favor of the veteran in view of the evidentiary 
record supporting a grant of entitlement to service 
connection for chronic sinusitis.  See Gilbert, supra.


ORDER

Entitlement to service connection for chronic sinusitis is 
granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board's review of the service and post service medical 
documentation of record shows that the veteran has been found 
to suffer from bilateral hearing loss.  The nature and extent 
of severity of such hearing loss is at issue as he was last 
examined in 1996 by VA, and has alleged a far greater level 
of bilateral hearing impairment than was demonstrated at that 
time when such hearing was not considered a disability under 
the law for VA compensation purposes.  38 C.F.R. § 3.385 
(2002).  An up-to-date audiology examination would materially 
assist in the adjudication of his claim of entitlement to 
service connection.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Accordingly, this case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C. 
§ 5103A(b)).

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment reports from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C. 
§ 5103A(b), (c).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2)).

4.  The RO should arrange for a VA 
special ear, nose, and throat examination 
with audiology studies for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any hearing 
loss found on examination.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies should be 
conducted.

The examiner(s) must be requested to 
express an opinion as to whether any 
hearing loss found on examination is 
related to the veteran's period of 
service, or if preexisting service, was 
aggravated thereby.  Any opinions 
expressed by the examiner(s) must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  


In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for bilateral hearing 
loss.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim of 
entitlement to service connection for bilateral hearing loss.  
38 C.F.R. § 3.655 (2002).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



